PER CURIAM.
In this lease dispute between the Florida Department of Corrections and its former landlord, appellee Mr. Brooks, the trial court found in favor of appellee and awarded damages. On appeal, the Department raises numerous points, and on cross appeal, Mr. Brooks raises one point. The Department’s second point, whether the court's judgment in favor of Mr. Brooks was supported by the evidence, is disposi-tive and we do not reach any of the other points.
Viewed in a light most favorable to ap-pellee, the evidence does not support the trial court’s finding that the Department “is estopped” from asserting that certain problems (including a rat infestation) rendered the premises untenantable during the period of the renewed lease. Because the judgment under review also finds that, absent the trial court’s finding of estoppel, the rat infestation alone would have caused the leased building to be untenantable, we conclude that the Department’s defense to appellee’s claim for damages resulting from a breached lease must prevail.
REVERSED and REMANDED with instructions that judgment be entered in favor of the State of Florida, Department of Corrections.
WOLF, C.J., KAHN, and LEWIS, JJ., concur.